 



Execution Copy
BROOKTROUT, INC.
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
     THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (“Agreement”), by and
between Brooktrout, Inc., a Massachusetts corporation (the “Company”), and
Robert C. Leahy (the “Executive”) is made as of August 18, 2005 (the “Effective
Date”).
     WHEREAS, the Company and EAS Group, Inc. (the “Buyer”) are concurrently
entering into an Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), pursuant to which the Company will merge with a wholly owned
subsidiary of the Buyer (the “Merger”), with the Company surviving the Merger as
a wholly-owned subsidiary of the Buyer; and
     WHEREAS, the Executive is an employee of the Company and the owner of
shares of common stock, or options to purchase common stock, of the Company; and
     WHEREAS, the Company and the Executive entered into that certain Executive
Retention Agreement dated as of March 16, 2005 (the “Retention Agreement”),
whereby the Company agreed, that in the event the Executive is terminated other
than by the surviving corporation for Cause or by the Executive for Good Reason,
each as defined therein) within twelve (12) months of a Change in Control (as
defined therein) of the Company, the Executive would be entitled to receive
payments reflecting severance compensation to the Executive; and
     WHEREAS, the Company is engaged primarily in the development of proprietary
software and hardware platforms designed for applications, systems and services
that allow voice, fax and data to be distributed over both Internet-protocol
packet-based networks or traditional circuit-switched telephone networks (the
“Business”); and
     WHEREAS, as a result of the Executive’s employment with the Company, the
Executive has access to confidential information of the Company, including, but
not limited to customer and supplier lists, and Executive has the ability to
influence the goodwill of the Company with customers and suppliers; and
     WHEREAS, the Company deems it of significant importance to its Business to
prohibit the Executive from (i) disclosing the Company’s confidential
information, (ii) from using the Company’s confidential information to engage in
a business in competition with the Business after the Executive’s termination of
employment with the Company, or (iii) from interfering with the Company’s
employees after the Executive’s termination of employment with the Company in
order to accomplish such purpose, and the Company believes it to be in its best
interest to enter into an agreement with the Executive restricting such actions;
and
          WHEREAS, the Executive is willing to refrain from engaging in certain
activities which would be to the detriment of the Company in consideration of
payments to be received by the Executive pursuant to this Agreement.
Accordingly, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Confidential Information. Executive acknowledges that the information,
observations and data obtained by him during the course of his employment by the
Company concerning the business and affairs of the Company, including but not
limited to marketing plans, technical information, and nonpublic financial
information (“Company Information “) are confidential and are the property of
the Company. Executive hereby agrees that he shall not disclose to any
unauthorized person or use for his own account or for the account of any third
party any Company Information without the Company’s written consent, unless and
then only to the extent the Company Information becomes generally known to and
available for use by the public other than as a result of Executive’s acts or
failure to act. Executive shall use his best efforts to prevent the unauthorized
misuse, espionage, loss or theft of the Company Information. Executive further
agrees to deliver to the Company at the termination of his employment, or at any
other time the Company may request in writing, all memoranda, notes, plans,
records, reports and other documents (and copies thereof) relating to the
Business of the Company that Executive may then possess or have under his
control.
     2. Non Competition. If Executive is entitled to payments pursuant to
Section 4 of the Retention Agreement then, in addition to those benefits, the
Company shall pay to Executive on a quarterly basis in arrears during the
Restricted Period, an aggregate of $400,000 (the “Fee”), and in consideration of
these additional payments and the benefits provided under Section 4 of the
Retention Agreement, Executive agrees that during the Restricted Period,
Executive shall not, directly or indirectly, for himself, or for any entity:

  (a)   engage in or Participate In any business that directly competes with, or
develops or offers products or services directly competitive with the products
or services of the Company from any state or country in which the Company has
business or customers, or has solicited customers; nor     (b)   engage in or
Participate In any business that directly competes with, or develops or offers
products or services directly competitive with the products or services of the
Business, from any other location throughout the world; nor     (c)   call upon,
solicit, serve, or accept business, from any customer or prospective customer
(wherever located) of the Company for the purpose of selling products or
services directly competitive with the products or services of the Company; nor
    (d)   interfere with any business relationship of the Company, with any of
their customers or prospective customers or induce any such customers or if
Executive shall become entitled to benefits under Section 4 of the Retention
Agreement, prospective customers to discontinue or reduce their relationship
with the Company.

     To the extent that Executive is employed by or consults for an entity which
is a subsidiary, division or other affiliate of a larger business enterprise,
the determination as to whether the employment violates this Section shall be
made solely by reference to the business

-2-



--------------------------------------------------------------------------------



 



activities conducted by the particular subsidiary, division or affiliate by
which Executive becomes employed or serves as consultant. This Section shall not
prohibit Executive from working as employee or consultant for a company or
entity which does not engage in a business that directly competes with, or
develops or offers products or services directly competitive with the products
or services of the Company but which is affiliated with an entity or company
which does engage in business that directly competes with, or develops or offers
products or services directly competitive with the products or services of the
Company, so long as the duties of the position held by Executive do not require
him to directly participate in the Company or any other business that directly
competes with, or develops or offers products or services directly competitive
with the products or services of the Company.
     3. No Solicitation. In addition, if Executive is entitled to benefits under
Section 4 of the Retention Agreement, Executive shall not, during the Restricted
Period: (i) induce or attempt to induce any person who is employed by the
Company in any capacity to leave such person’s position, or in any way interfere
with the relationship between the Company and such person, or (ii) hire directly
or through another entity, in any capacity, any person who was employed by the
Company within 12 months prior to termination of Executive’s employment or
during the Restricted Period, unless and until such person has been separated
from employment with the Company for at least six months.
     4. Company’s Option in the Event of Executive’s Voluntary Termination. In
the event the Executive voluntarily terminates his employment with the Company,
the Company and the Executive agree that the Company may, at its sole and
exclusive option, elect to enforce this Agreement against the Executive pursuant
to its terms, including the Company’s obligation to pay the Executive the Fee
referred to in Section 2 above.
     5. Reasonable Scope and Duration. Executive acknowledges that these
restrictions are reasonable in scope, are necessary to protect the trade secrets
and other confidential and proprietary information of the Company, that the
benefits provided hereunder are full and fair compensation for these covenants
and that these covenants do not impair Executive’s ability to be employed in
other areas of his expertise and experience. Specifically, Executive
acknowledges the reasonableness of the international scope of these covenants by
reason of the international customer base and prospective customer base and
activities of the Company, the widespread domestic and international scope of
Executive’s contacts created during his employment with the Company, the
domestic and international scope of Executive’s responsibilities with the
Company and his access to marketing strategies of the Company. Notwithstanding
the foregoing, if any court determines that any of the terms herein are
unreasonable or unenforceable, such court may interpret, alter, amend or modify
any or all of such terms to include as much of the scope, time period and intent
as will render such restrictions enforceable, and then in such reduced form,
enforce such terms.
     6. Equitable Remedies. Executive agrees that any breach or violation of the
covenants contained in this Agreement would cause the Company irreparable loss
and damage for which money damages would be inadequate. Therefore the parties
agree that in the event of any breach or violation or attempted breach or
violation by the Executive of the covenants contained in this Agreement, the
Company may enforce the terms of this Agreement in a suit to

-3-



--------------------------------------------------------------------------------



 



enforce the covenants at equity. In connection therewith, the Company may obtain
a preliminary injunction or restraining order immediately upon the commencement
of any such suit to enforce the covenants in this Agreement, without notice.
Executive hereby waives any requirement or entitlement to demand that the
Company post any bond in connection with such suit. Executive also agrees that
any action for an injunction or restraining order shall be without prejudice to
any other remedy, cause of action for money damages or otherwise that the
Company may have by reason of breach, violation or attempted breach or violation
of this Agreement by Executive. In the event of breach of any covenant by
Executive, the Restricted Period shall be extended by a period equal to the
period of breach.
     In addition, if Executive shall breach any covenant herein (other than an
immaterial and inadvertent breach cured within 10 days following notice) the
Company shall be released from any further obligation to pay the Fee referred to
in Section 2 above to the Executive.
7. Definitions.

     
“Participate In”
  means the having of any direct or indirect interest in any entity, whether as
a partner, shareholder, member, operator, sole proprietor, agent,
representative, independent contractor, consultant, franchiser, franchisee,
joint venturer, owner or otherwise, or the rendering of any direct or indirect
service or assistance to any entity (whether as a director, officer, manager,
supervisor, employee, agent, consultant or otherwise); provided that the term
“Participate In” shall not include the mere ownership of less than 5% of the
stock of a publicly-held corporation whose stock is traded on a national
securities exchange or in the over-the-counter market.
 
   
“Restricted Period”
  means one year from date of termination of employment.
 
   
“entity”
  means any business, whether a corporation, partnership, sole proprietorship,
limited liability company, joint venture or other entity.

     8. Entire Agreement. Other than with respect to the Retention Agreement,
this Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto.
     9. Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or

-4-



--------------------------------------------------------------------------------



 



privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.
     10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
     11. Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Company’s
assets or business, whether by merger, consolidation or otherwise, the Company
may assign this Agreement and its rights hereunder to the successor of such
assets or business.
     12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representative.
     13. Severability. In case any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, the same shall not affect any other provision of this Agreement,
but this Agreement shall be construed as if such invalid or illegal or
unenforceable provision had never been contained herein.
     14. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
     15. Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 1, 2, 3 and 5, and the other
provisions of this Agreement (to the extent necessary to effectuate the survival
of Sections 1, 2, 3 and 5), shall survive termination of this Agreement.
     16. Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
     17. Termination of Agreement. If the Merger Agreement is terminated prior
to the Effective Time in accordance with the terms thereof, this Agreement shall
become null and void and of no force and effect.
[signatures on following page]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed their names as of the
day and year first above written.

      BROOKTROUT, INC.
 
   
By:
  /s/ Eric R. Giler
 
 
 
  Name: Eric R. Giler
Title:
  Chief Executive Officer
 
    EXECUTIVE
 
   
 
  /s/ Robert Leahy
 
 
 
 
 

-6-